                                                                                       Joshua E. Abraham
                                                                                             212 374 5370
                                                                                      abraham@butzel.com

                                                                             477 Madison Avenue Suite 1230
                                                                                 New York, New York 10022
                                                                           T: 212 818 1110 F: 212 818 0494
                                                                                                butzel.com

                                   The application is GRANTED in part. The initial pre-trial conference
                                   scheduled for June 10, 2021, at 11:00 a.m., is adjourned to July 1, 2021,
May 12, 2021                       at 11:00 a.m., on the following conference call line: 888-363-4749,
                                   access code 558-3333. The parties are reminded that their pre-
Via ECF                            conference materials are due by June 24, 2021. No further extensions
                                   will be granted absent extraordinary circumstances.
Hon. Lorna G. Schofield
                                  SO ORDERED
United States District Court for
the Southern District of New York Dated: May 13, 2021
40 Foley Square
                                         New York, New York
New York, NY 10007

       Re:     Second Letter Motion to Adjourn Initial Pre-Trial Conference
               Globe Interactive Media, Inc. v. TV Media, Inc.,
               Case No. 1:20-cv-05099-LGS

Dear Judge Schofield:

       I represent plaintiff Globe Interactive Media, Inc. (“GIM”) in the above-referenced action.
On May 7, 2021, GIM informed the Court that it had completed service of the summons and
complaint upon Defendant TV Media, Inc. in Canada pursuant to The Hague Convention. See
Dkt. No. 22. On May 10, 2021, the Court entered an order scheduling a pre-trial conference for
June 10, 2021. See Dkt. No. 23.

       The undersigned has since been contacted by TV Media’s local counsel in Saskatoon,
Saskatchewan, who requested that GIM seek a 30-day adjournment of the pre-trial conference to
afford TV Media sufficient time retain counsel in this jurisdiction, and to prepare a responsive
pleading. GIM consented to this request and agreed to move the Court for this adjournment.

       This is GIM’s second letter-motion to adjourn the initial pre-trial conference. The first
request was made on August 28, 2020, to permit GIM sufficient time to complete service. See
Dkt. No. 10.

                                        Very truly yours,


                                        Joshua E. Abraham
